DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1,3,7,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al. USP 9,688,503.
	Fukasawa discloses, regarding claim 1, a sheet processing apparatus comprising:
a sheet conveyor (45) configured to convey a sheet;
a processing tool (71b) configured to perform processing to the sheet (see at least fig.5,16);

a tool moving device (63-69) configured to move the processing tool in a direction intersecting a conveyance direction of the sheet (see at least fig.4,7); and
a tool facing device including
a tool facing portion including a rotary member (72b) supported by a shaft and disposed at a position facing the processing tool via the sheet (fig.5); and
a sheet gripper including a rotary member (71a,72a) supported by a shaft and configured to grip the sheet with the tool facing portion (see at least fig.14).
Regarding claim 3, wherein the sheet gripper (71a,72a) is disposed out of a processing region in which the processing tool performs the processing to the sheet (see at least fig.14).
Regarding claim 7, wherein the processing tool (71b) and the sheet gripper (71a,72a) are configured to grip the sheet across at least one end portion of the sheet in the direction intersecting the conveyance direction of the sheet (see at least fig.14).
Regarding claim 11, an image forming system comprising:
an image forming apparatus configured to form an image on a sheet and eject the sheet with the image (see at least fig.1); and
the sheet processing apparatus according to claim 1, configured to process the sheet with the image formed by the image forming apparatus.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. USP 9,688,503.
Fukasawa discloses substantially all the limitations of the claims (see ¶3), but does not expressly disclose the limitation of claim 5; however, at the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a plurality of processing tools, including the processing tool, disposed in the conveyance direction of the sheet; a plurality of tool facing portions, including the tool facing portion, disposed facing the plurality of processing tools; and a plurality of sheet, grippers, including the sheet gripper, disposed facing the plurality of processing tools, since duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. USP 9,688,503 in view of Awano USP 10,377,604.
Fukasawa discloses substantially all the limitations of the claims (see ¶3), but does not expressly disclose the limitation of claim 8.
Awano teaches the tool facing portion including an elastic body (C10/L25-30).
.

Allowable Subject Matter
7.	Claims 2,4,6,9,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sasahara (USP 7,954,797) discloses a sheet processing apparatus comprising a processing tool including a creaser (16) configured to make a crease in a surface of a sheet.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        3/5/2021